Title: To James Madison from George William Erving, 17 March 1807
From: Erving, George William
To: Madison, James



Sir
Madrid 17 March 1807

The foregoing is triplicate of my letter dated 14th. Inst, & herewith I inclose another Copy of the decree therein referred to.  Tho this was transmitted to the commanders of districts governors &c on the 19 Feby, it was not made publick at the ports till the 5th. of March, & it was communicated by circular letter to the foreign ministers on the 13th. Inst; the same day of its publication in the Madrid Gazette.  The adoption of the Imperial blockade decree was one of the important objects with which Mr. Beauharnois was charged on his mission to this court, & since his arrival he has not ceased to urge the measure.  It is beleived that he was at first told that the leading principles of the decree had in effect been for a long time past acted on here; but it appears that this has not been satisfactory to the Emperor.  The prelude to the decree as published in the Gazette, & as transmitted to the foreign ministers; in the form of a compliment to the Ambassador, seems intended to Shew, that it is not altogether a voluntary proceeding; yet as is said, the Ambassador himself has given motive to the insertion of it, by indirectly complaining that he has not been treated with due consideration; that even his arrival & presentation have not been announced; thus after three months delay, this mode is taken to satisfy him.
Immediately on Receiving the decree from Cadiz I addressed a note to the Prince admiral of which the inclosed is a copy; & I propose to reply to the circular note from Mr. Cevallos of which also a copy is herewith transmitted in the same sense; hoping that this course, in consideration of the actual state of our affairs here, as displayed in the correspondencies Submitted to you, will meet with the Presidents approbation.
Seeing that before the adoption of this measure no disposition has been shewn by the tribunals to respect the 15th. Article of the treaty, & no satisfactory answers given by the government to the various Reclamations under it which it has been my duty to make, you will not probably expect any modification in practice, favorable to the United States, of the principles now declared: Whatever replies I may receive from the Prince or from Mr. Cevallos I shall lose no time in transmitting to you.
Tho the French decree may probably in its Operation upon neutral Commerce be a very inoffensive instrument, in the hands of that dextrous government, or of a government well affected towards neutral Rights; yet even that decree as Executed here must from a variety of causes become very destructive.  But you will observe Sir also that the Spanish government in the adoption of the French Measure, tho it falls short in some points, has gone very much beyond it in others; & is much more explicit in its encroachment on neutral rights.  The French decree declares the British ports to be in a state of blockade; but from its own just definition of a blockade, this declaration may become perfectly innocent:  The Spanish decree without pretending to blockade England, declares all goods on board neutral Vessels bound to its ports wherever they may be found on the Seas to be good prize: The french decree prohibits all intercourse with England, ships coming from thence shall not be Received in the ports of France &c &c.  But the Spanish decree without warning Confiscates all british property on board neutral Vessels, bound & consigned to Spain: The general & great Object of the French decree seems to be to prejudice England as much as possible without declaring any hostility to neutrals; wheras the Spanish decree is levelled directly at neutrals, & with respect to some essential points bears as little upon England as possible: Thus you will observe Sir that tho’ the law promulgated by the Emperor is adopted in general terms, there is no specifick & express confiscation of English property within the Spanish dominions; yet it is not to be doubted, but that a great quantity of such property actually Exists.
My letter of Feby. 8th (No. 23) inclosed a continuation of my correspondence with Mr. Cevallos upon the late proceedings of the prize tribunals; from which, & what was before transmitted I presume Sir You will have concluded that the Kings order (so often referred to) directing his tribunals to conform their decisions to the Existing treaty was intended to Satisfy in form our just complaints, but that in fact it must have been accompanied by other instructions authorizing the condemnation of British property on board neutral Vessels; that the tribunals coud not otherwise have dared so boldly & unequivocally to have violated the order; & twice in the course of conversation with the Prince of Peace on these subjects, he has intimated that this government coud not continue to respect Enemies property under our flag: it is therefore that I apprehend our commerce will not be Exempted from the Operation of the measure now taken.
The other Copies herewith inclosed are (No. 1) my note to Mr. Cevallos of Feby 11th. upon Quarantine (No. 4) his note of February 25th. & (No. 6) Mr de Beauharnois note of March 5th. upon the "Cyrus" & "Sibae"; being in continuation of subjects mentioned in my letter No. 23 above referred to, My note to Mr Cevallos (No 2) of Feby 24th upon the case of the Jane Brogdon Mr., My note of March 4 (No. 5) upon the case of the "Abeona", & another of March 13th. (No.) respecting the Commerce Bernard Mr. & Eliza Newton Mr.
I take this occasion of transmitting to you a long order which has been lately issued for the March into France of 10,000 Infantry & 4000 Cavalry including the troops  in Italy.
A Considerable body of the Prussian prisoners, who were sent by the French government to serve in this Country having reached the frontier near Irun, & having learnt their destination, absolutely refuse to come further; a part of them have dispersed themselves about that country; & as to those who remain, the Spanish government is determined not to make use of any compulsory measures, but to Receive them only as volunteers.
To support the Expences of the Expedition to France & to supply the other urgencies of the state, which are very great, & above all to put the navy on a respectable footing, which it is the Admirals intention to do if possible; sale is to be made of an immense quantity of church property & that of some public charities; for which purpose an ample bull has been obtained from the pope.  I have not yet been able to learn the details of this plan, but the government calculate very confidently on procuring by these means ample supplies for all their purposes.
The Constitution of the Admira Tazgo is too large to be inclosed with this letter, but I will transmit it (original & duplicate) under a seperate Cover.  With the most perfect Respect & Consideration I have the honor to be Sir Your very obdt. St.

George W Erving


No 3. of the Copies is Mr. Cevallos’ Answer to No 2.

